Case: 16-10400      Document: 00513960745         Page: 1    Date Filed: 04/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-10400                                    FILED
                                  Summary Calendar                              April 20, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JEREMY GENE ALLEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-218-1


Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Jeremy Gene Allen pleaded guilty to possession with intent to distribute
50 grams or more of methamphetamine. He was sentenced within the advisory
guidelines range to 121 months of imprisonment. Allen appeals his sentence.
       Allen maintains that the district court erroneously attributed to him 4.2
kilograms of methamphetamine for purposes of sentencing. He contends that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10400     Document: 00513960745      Page: 2   Date Filed: 04/20/2017


                                  No. 16-10400

the district court assigned to him amounts of methamphetamine that were not
part of the same course of conduct or part of a common scheme or plan as the
offense of conviction and, therefore, were not relevant conduct for purposes of
U.S.S.G. § 1B1.3. To the extent that Allen preserved this claim, we review for
clear error and will uphold the district court’s factual finding if it is supported
by a preponderance of the evidence and is plausible in light of the record as a
whole. See United States v. Imo, 739 F.3d 226, 240 (5th Cir. 2014); United
States v. Buck, 324 F.3d 786, 796 (5th Cir. 2003).
      The district court’s finding as to relevant conduct was supported by the
presentence report (PSR), which the district court adopted and which Allen did
not show was materially untrue, inaccurate, or unreliable. See United States
v. Londono, 285 F.3d 348, 355 (5th Cir. 2002); United States v. Parker, 133 F.3d
322, 329 (5th Cir. 1998). The record also contained a report detailing a post-
arrest statement by Allen in which he admitted receiving each of the amounts
of methamphetamine that were attributed to him as relevant conduct. While
Allen argues that the evidence did not confirm that his past drug transactions
were temporally proximate or involved the same source of supply, those factors
alone are not dispositive as to whether the transactions were part of a common
scheme or plan. See § 1B1.3, comment. (n.5(B)); United States v. Rhine, 583
F.3d at 878, 885 (5th Cir. 2009). He has not argued or established that there
is no common factor among the transactions or that the transactions are not
substantially connected by at least one common factor; the transactions could
be reasonably understood as part of a common scheme or plan with the offense
of conviction. See United States v. Harris, 740 F.3d 956, 967 (5th Cir. 2014);
United States v. Moore, 927 F.2d 825, 828 (5th Cir. 1991); § 1B1.3(a)(2)
& comment. (n.5(B)). Thus, the district court’s quantity finding was plausible
in light of the record as a whole. See Imo, 739 F.3d at 240.



                                        2
    Case: 16-10400    Document: 00513960745     Page: 3   Date Filed: 04/20/2017


                                 No. 16-10400

      Allen further contends that his sentence was substantively unreasonable
because it failed to account for a factor that should have received significant
weight (i.e., that he did not distribute large quantities of methamphetamine)
and did not properly consider that the quantity assigned to him overstated the
seriousness of his offense. We review the sentence imposed for reasonableness,
under an abuse-of-discretion standard. See Gall v. United States, 552 U.S. 38,
51 (2007).
      The record establishes that the district court made an individualized
sentencing decision based on the facts of the case in light of the factors in 18
U.S.C. § 3553(a). See Gall, 552 U.S. at 51-52. The district court’s conclusion
that a within-guidelines sentence is proper is entitled to deference, and we
presume that it is reasonable. See United States v. Alonzo, 435 F.3d 551, 554
(5th Cir. 2006). The district court was in a superior position to find facts and
assess their import under § 3553(a), Gall, 552 U.S. at 49-50, and we see no
reason to disturb the district court’s decision to impose a sentence within the
guidelines range. Allen’s suggestion that the district court should have given
more weight to his arguments that he never obtained more than eight ounces
of methamphetamine and was a low-level distributor whose offense level – in
light of relevant conduct – overstated the scope of his offense reflects his mere
disagreement with the propriety of his sentence, which does not merit reversal.
See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      AFFIRMED.




                                       3